     Case 8:21-cv-01523-DOC-JDE Document 1 Filed 09/16/21 Page 1 of 8 Page ID #:1



 1
     Andrew Delahunt, Esq. (SBN 285512)
     Law Office of Andrew Delahunt
 2   1801 Century Park East, 24th Floor
 3   Los Angeles, CA 90067
     Tel: (310) 984-6762
 4   Fax: (310) 775-4466
 5   andrew@andrewdelahunt.com

 6   Kevin McCulloch, Esq. (pro hac vice)
 7   McCulloch Kleinman Law
     501 Fifth Avenue, Suite 1809
 8   New York, NY 10017
 9   Telephone: (212) 355-6050
     Fax: (206) 219-6358
10   kevin@mkiplaw.com
11
     Attorneys for Plaintiff
12

13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15

16   LAURENCE CHERNIAK,                      Case No.
17
                  Plaintiff                  ECF Case
18

19                 v.                        COMPLAINT AND DEMAND
                                             FOR JURY TRIAL
20   JOHN DOE 1 d/b/a “WARM AND
21   COZY HOME FASHION”; JOHN
     DOE 2 d/b/a “MYBLANKETGUY”;
22   JOHN DOE 3 d/b/a “EL TORO”;
23   JOHN DOE 4 d/b/a “N/D” and
     “HFNEJE”; and JOHN DOE 5 d/b/a
24   “HANYONGRONG” and “FDGJNB”,
25
                 Defendants.
26

27

28

     COMPLAINT                         -1-
     Case 8:21-cv-01523-DOC-JDE Document 1 Filed 09/16/21 Page 2 of 8 Page ID #:2



 1
           Plaintiff Laurence Cherniak (“Plaintiff”), by and through undersigned counsel

 2   and pursuant to the applicable Federal Rules of Civil Procedure and the Local Rules
 3
     of this Court, hereby demands a trial by jury of all claims and issues so triable and,
 4

 5   for his Complaint against Defendants John Doe 1 d/b/a “Warm and Cozy Home

 6   Fashion” (hereinafter “WCHF”); John Doe 2 d/b/a “MyBlanketGuy” (hereinafter
 7
     “MyBlanketGuy”); John Doe 3 d/b/a “El Toro” (hereinafter “El Toro”); John Doe 4
 8

 9   d/b/a “N/D” and “Hfneje” (hereinafter “N/D”); and John Doe 5 d/b/a

10   “HANYONGRONG” and “FDGJNB” (hereinafter “FDGJNB”) (collectively
11
     “Defendants”) states as follows:
12

13                            JURISDICTION AND VENUE

14         3.     This is an action for copyright infringement and related claims brought
15
     by Plaintiff against Defendants for the unauthorized use and sale of Plaintiff’s
16

17   original copyrighted artwork.
18         4.     Jurisdiction for Plaintiff’s claims lies with the United States District
19
     Court for the Central District of California pursuant to the Copyright Act of 1976,
20

21   17 U.S.C. §§ 101, et seq., and 28 U.S.C. § 1338(a) (conferring original jurisdiction
22   over claims arising under any act of Congress relating to copyrights).
23
           5.     Venue is proper in this Court under 28 U.S.C. §§ 1391(a) and (b)
24

25   because, upon information and belief, Defendants reside and/or are located in this
26   District; Defendants conduct substantial business within the State of California; and
27
     all Defendants did infringe Plaintiff’s copyright within the State of California and
28

     COMPLAINT                             -2-
     Case 8:21-cv-01523-DOC-JDE Document 1 Filed 09/16/21 Page 3 of 8 Page ID #:3



 1
     this District as described herein; and under 28 U.S.C. § 1400(a) since the alleged

 2   misappropriation of Plaintiff’s copyright by Defendants occurred in this District.
 3
                                           PARTIES
 4

 5         6.      Plaintiff is an independent author, photographer, designer, and artist.

 6   Plaintiff earns a living by, among other things, selling and licensing his original
 7
     works.
 8

 9         7.       Plaintiff is a resident of Ontario, Canada and maintains a residence in

10   the State of Washington.
11
           8.      Upon information and belief, Defendant WCHF is a products seller on
12

13   Amazon.com, with a listed address at 625 North King Road, San Jose, California

14   95133.
15
           9.      Upon information and belief, Defendant MyBlanketGuy is a products
16

17   seller on Amazon.com and Etsy.com, with a mailing address at P.O. Box 3632,
18   Laguna Hills, California, 92654.
19
           10.     Upon information and belief, Defendant El Toro sells products under
20

21   the “El Toro” brand name on Amazon.com, including at the following URL:
22
                 • https://www.amazon.com/El-Toro-Marijuana-Quality-
23                 Blanket/dp/B010169L20
24
           11.     Upon information and belief, Defendant N/D sells products on
25
     Amazon.com, including at the following URL:
26

27

28

     COMPLAINT                             -3-
     Case 8:21-cv-01523-DOC-JDE Document 1 Filed 09/16/21 Page 4 of 8 Page ID #:4



 1               • https://www.amazon.ca/Marijuana-Ultra-Soft-Micro-Fleece-
                   Lightweight-
 2                 Microfiber/dp/B08G16GM7N/ref=sr_1_44?adgrpid=1362295140098
 3                 749&dchild=1&hvadid=85143601048226&hvbmt=be&hvdev=c&hvl
                   ocphy=5169&hvnetw=o&hvqmt=e&hvtargid=kwd-
 4                 85143615845819%3Aloc-
 5                 32&hydadcr=26052_11402893&keywords=weed%2Bleaf%2Bblanke
                   t&qid=1598042403&sr=8-44&tag=msncahydra-20&th=1
 6
           12.     Upon information and belief, Defendant FDGJNB sells products on
 7

 8   Amazon.com, including at the following URL:
 9
                 • https://www.amazon.com/dp/B08MCK8XYQ/ref=cm_sw_r_sms_api
10                 _glt_fabc_719QGZQ64GNA8B3MEZQE?th=1
11                              FACTUAL ALLEGATIONS
12
           13.     Plaintiff is the sole author and creator and of an original graphic
13

14
     artwork, titled, “Midnight Leaves,” (hereinafter the “Work”), which depicts an array

15   of colorful marijuana leaves in various sizes against a black background, with the
16
     words “decisions” and “choices” placed throughout the Work.
17

18         14.     The Work was originally created and designed by Plaintiff in 2001.

19         15.     Plaintiff registered his copyright in the Work under the Registration No.
20
     VA 2-190-636.
21

22         16.      Attached hereto as Exhibit 1 is a true and correct copy of Plaintiff’s

23   original Work.
24
           17.     Upon information and belief, Defendants have copied, sold, and
25

26   distributed blankets in various sizes which prominently feature an unauthorized copy

27   of Plaintiff’s Work (hereinafter the “Infringing Items”).
28

     COMPLAINT                              -4-
     Case 8:21-cv-01523-DOC-JDE Document 1 Filed 09/16/21 Page 5 of 8 Page ID #:5



 1
           18.    True and correct copies of screen captures of the Infringing Items being

 2   displayed and offered for sale by Defendants are attached hereto as Exhibit 2.
 3
           19.    Upon information and belief, Defendants copied the designs for each
 4

 5   of the Infringing Items and oversaw and/or directed the unauthorized use of

 6   Plaintiff’s original Work.
 7
           20.    Upon information and belief, Defendants obtained/made copies of
 8

 9   Plaintiff’s original Work to incorporate and use on the Infringing Items.

10         21.    Because information regarding Defendants’ uses of Plaintiff’s original
11
     work remains in Defendants’ sole possession, the full and complete scope of
12

13   Defendants’ infringing uses of Plaintiff’s Work has not yet been fully ascertained.

14         22.    Plaintiff never licensed or authorized Defendants to copy, display,
15
     publish or use his copyrighted Work in any respect, including but not limited to as
16

17   the featured design of the Infringing Items.
18         23.    Defendants never requested a license or otherwise sought permission to
19
     use Plaintiff’s Work in any respect, including but not limited to as the featured design
20

21   of the Infringing Items.
22         24.    Defendants, by their willful, knowing, and/or reckless actions, injured
23
     Plaintiff by engaging in the unlicensed, unauthorized, and uncompensated use of
24

25   Plaintiff's creative Work and, as such, deprived Plaintiff of his control over, and
26   rightful compensation for the use of Work.
27

28

     COMPLAINT                              -5-
     Case 8:21-cv-01523-DOC-JDE Document 1 Filed 09/16/21 Page 6 of 8 Page ID #:6



 1
                                              COUNT I

 2                  DIRECT, CONTRIBUTORY and/or VICARIOUS
 3                        COPYRIGHT INFRINGEMENT

 4            25.   Plaintiff repeats and re-alleges each allegation set forth in the
 5
     paragraphs above as if set forth fully herein.
 6

 7            26.   Plaintiff created and owns all copyrights in and to the creative Work

 8   identified in Exhibit 1.
 9
              27.   Plaintiff’s copyright in and to the work at issue in this action has been
10

11   registered with the United States Copyright Office prior to the filing of this action

12   and under the registration VA 2-190-636.
13
              28.   Defendants infringed Plaintiff’s copyright by making unauthorized
14

15   copies of Plaintiff’s Work as described herein.

16            29.   Defendants further infringed Plaintiff’s copyright by publishing,
17
     displaying, and distributing unauthorized copies of Plaintiff’s Work through the
18

19   Infringing Items without a license or permission.
20            30.   By making unauthorized products and/or copies of Plaintiff’s Work,
21
     Defendants     infringed   Plaintiff’s    exclusive   rights   under   copyright    and
22

23   misappropriated Plaintiff’s intellectual property for their own profit, causing
24   Plaintiff significant injuries, damages, and losses in amounts to be determined at
25
     trial.
26

27            31.   Defendants obtained direct financial benefits, including through the
28   sale and marketing of the Infringing Items.
     COMPLAINT                                -6-
     Case 8:21-cv-01523-DOC-JDE Document 1 Filed 09/16/21 Page 7 of 8 Page ID #:7



 1
           32.      By failing to secure the rights to all content in the Infringing Items,

 2   including Plaintiff’s work, Defendants each acted willfully, intentionally, and/or
 3
     with reckless disregard for Plaintiff’s copyrights.
 4

 5         33.      Defendants’ infringement of Plaintiff’s Work was knowing, willful,

 6   intentional, and/or in reckless disregard of Plaintiff’s copyright.
 7
           34.      Upon information and belief, Defendants knew that they were not
 8

 9   authorized to copy, use, display, and sell Plaintiff’s Work in commercial products,

10   including on the Infringing Items.
11
           35.    Plaintiff seeks all damages recoverable under the Copyright Act,
12

13   including statutory or actual damages, including Defendants’ profits attributable to

14   uses of Plaintiff’s creative work and any damages suffered as a result of the lack of
15
     credit and attribution. Plaintiff also seeks all attorneys’ fees and any other costs
16

17   incurred in pursuing and litigating this matter.
18
     /
19

20   /
21
     WHEREFORE, Plaintiff respectfully prays for judgment on his behalf and for the
22
     following relief:
23

24         1.      All allowable damages under the Copyright Act, including but not
25
     limited to, statutory or actual damages, including damages incurred as a result of
26
     Plaintiff’s loss of licensing revenue, Defendants’ lack of attribution, and Defendants’
27

28   profits attributable to the infringement;

     COMPLAINT                              -7-
     Case 8:21-cv-01523-DOC-JDE Document 1 Filed 09/16/21 Page 8 of 8 Page ID #:8



 1
            2.     Plaintiff’s full costs, including litigation expenses, interest, and any

 2   other amounts authorized under law, and attorneys’ fees incurred in pursuing and
 3
     litigating this matter;
 4

 5          3.     Any other relief authorized by law, including punitive and/or

 6   exemplary damages; and
 7
            4.     For such other and further relief as the Court deems just and proper.
 8

 9
     JURY TRIAL DEMANDED
10
     Dated September 16, 2021
11
                                            Respectfully submitted,
12

13                                          /s/ Andrew Delahunt
                                            Andrew Delahunt, Esq. (SBN 285512)
14                                          Law Office of Andrew Delahunt
15                                          1801 Century Park East, 24th Floor
                                            Los Angeles, CA 90067
16                                          Tel: (310) 984-6762
17                                          Fax: (310) 775-4466
                                            andrew@andrewdelahunt.com
18

19
                                            /s/ Kevin McCulloch
20                                          Kevin P. McCulloch (pro hac vice)
21                                          McCulloch Kleinman Law
                                            501 Fifth Avenue, Suite 1809
22                                          New York, New York 10017
23                                          T: (212) 355-6050
                                            F: (206) 219-6358
24                                          kevin@mkiplaw.com
25
                                            Attorneys for Plaintiff
26

27

28

     COMPLAINT                             -8-
